Opinion issued July 6, 2006

 




 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00545-CR
____________

IN RE DAVID JAMES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, David James, has filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to rule on pro se motions that he filed to
obtain a portion of a reporter’s record in cause number 21928.   Relator requests that
this Court compel the trial court  to provide him with a free copy of the  reporter’s
record in case number  21928 in which relator was convicted of the offense of 
aggravated sexual assault.  Relator’s conviction in cause number 21928 is on appeal
and is pending in this Court.
               Relator is represented by appointed counsel in the appeal of his conviction. 
Relator is not entitled to hybrid representation.  In re Cooks, No. 06-04-00053-CV,
slip op. at 2 (Tex. App.—Texarkana Apr. 29, 2004, orig. proceeding); Gray v.
Shipley, 877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding);
Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  Accordingly, we deny
the petition for writ of mandamus.        
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).